UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-1015



JOHN E. PASKOSKI,

                                                         Petitioner,

          versus


CERES   CORPORATION;   DIRECTOR,  OFFICE   OF
WORKERS’ COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

                                                        Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(99-0197)


Submitted:   June 27, 2000                  Decided:   July 10, 2000


Before MURNAGHAN, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerald F. Gay, ARNOLD & GAY, P.A., Baltimore, Maryland, for Peti-
tioner. Lawrence P. Postol, SEAFORTH, SHAW, FAIRWEATHER & GERALD-
SON, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John E. Paskoski seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s denial

of longshore benefits pursuant to 33 U.S.C.A. §§ 901-950 (West 1994

& Supp. 2000).   Our review of the record discloses that the admin-

istrative law judge properly weighed all relevant evidence upon

remand and that the Board’s decision is based upon substantial evi-

dence and is without reversible error.    Accordingly, we affirm on

the reasoning of the Board.   See Paskoski v. Ceres Corp., BRB No.

99-0197 (B.R.B. Nov. 2, 1999).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                 2